Citation Nr: 0218800	
Decision Date: 12/31/02    Archive Date: 01/07/03

DOCKET NO.  99-05 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for right 
shoulder arthritis, currently rated 40 percent disabling.

2.  Entitlement to an increased evaluation for varicose 
veins in the right leg, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of 
America, Inc.


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from April 1955 to April 
1957.

This appeal arises from a May 1998 rating decision of 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which granted an increased 
evaluation to 10 percent disabling for right shoulder 
arthritis and denied a compensable evaluation for varicose 
veins of the right leg.  The veteran appealed these 
determinations.  In a Supplemental Statement of the Case 
(SSOC) issued in November 1999, the veteran was informed 
that his evaluation for right shoulder arthritis had been 
increased to 20 percent disabling.  In a rating decision 
of July 2000, the RO granted an increased evaluation for 
right shoulder arthritis to 40 percent disabling.  A SSOC 
of December 2000 informed the veteran that the evaluation 
of his varicose veins had been increased to 20 percent.  
The veteran continued his appeal.

In written contentions presented directly to the Board of 
Veterans' Appeals (Board) in September 2002, the 
representative argued that the veteran was entitled to 
secondary service connection for reflex sympathetic 
dystrophy of the right leg resulting from his service-
connected varicose veins.  See 38 C.F.R. § 3.310(a) 
(2002).  The Board finds that this issue is not properly 
before it at the present time and that it is not 
inextricably intertwined with the issues on appeal.  
Therefore, this matter is referred to the RO for the 
appropriate action.


FINDINGS OF FACT

1.  All evidence required for an equitable decision of the 
issues decided below has been obtained.

2.  During exacerbation of symptomatology, the veteran's 
right shoulder arthritis precludes right arm movement from 
his side.  

3.  The varicose veins in the right leg are characterized 
by severe edema, constant aching, minimal stasis 
pigmentation, and persistent ulceration.

4.  The veteran's service-connected right shoulder 
disability and right leg varicose veins have not resulted 
in frequent hospitalizations or marked interference with 
employment to the point of rendering the application of 
the schedular criteria impractical.


CONCLUSIONS OF LAW

1.  An evaluation of 50 percent disabling is warranted for 
right shoulder arthritis.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 
4.71, 4.71a, Diagnostic Codes 5003, 5200-5203 (2002).

2.  An evaluation of 50 percent disabling, effective prior 
to January 12, 1998, is warranted for varicose veins in 
the right leg.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, 4.14, 4.104, Diagnostic Code 7120 
(effective prior to, and on January 12, 1998).  See 62 
Fed.Reg. 62507 (Dec. 11, 1997).

3.  An evaluation of 60 percent disabling, effective on 
January 12, 1998, is warranted for varicose veins in the 
right leg.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 
4.2, 4.7, 4.10, 4.14, 4.104, Diagnostic Code 7120 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to assist.  See 
38 U.S.C.A. § 5103A (West Supp. 2002), 38 C.F.R. § 3.159 
(2002).  It is recognized by the Board that the provisions 
of 38 U.S.C.A. § 5103A did not become effective until the 
fall of 2000.  These provisions were not considered by RO 
during the pendency of this appeal.  The RO did have the 
opportunity to apply the duty to assist provisions found 
at 38 U.S.C.A. § 5107(b) (West 1991) that existed prior to 
November 2000 as indicated in the statement of the case 
(SOC) and subsequent SSOC's.  As discussed below, the 
Board finds that the development conducted by VA in this 
case fully meets the requirements of the old provisions of 
38 U.S.C.A. § 5107 and the new provisions of 38 U.S.C.A. 
§ 5103A.  

The Board also finds that the recent publication of new 
regulations implementing the Veterans Claims Assistance 
Act of 2000 (VCAA) does not require further development 
because, "the provisions of (the new regulations) merely 
implement the VCAA and do not provide any rights other 
than those provided by the VCAA."  66 Fed.Reg. 45620, 
45629 (Aug. 29, 2001); see also 38 U.S.C.A. §§ 5103, 
5103A.  

VA has complied with notification requirements of 
38 U.S.C.A. §§ 5103(a) and 5103A(b)(2).  This was 
specifically addressed in the RO's letter of March 1999 
and letters sent by the Board in October 2002.  These 
letters informed the veteran of the actions he must take 
and the type of evidence required in order to establish 
his current claims, to include identifying pertinent 
medical evidence and submitting medical and lay evidence 
that would tend to show entitlement to higher evaluations 
for his right shoulder arthritis and varicose veins.  He 
was also informed of the actions that would be taken by VA 
to develop his claim.  In the SOC of January 1999 and 
subsequent SSOC's, VA specifically notified the veteran of 
the evidence that it had considered, pertinent laws and 
regulations, and the reasons and bases for its decisions.  
In this regard, the RO provided notification of both the 
old and new regulations at 38 C.F.R. § 4.104, Diagnostic 
Code 7120 in the SOC of January 1999.  Finally, the Board 
notified the veteran and his representative in October 
2002 of changes in law and regulation that had resulted 
from the VCAA.  Thus, the requirements of 38 U.S.C.A. 
§§ 5103(a) and 5103A have been met.  

The Board finds that all records pertinent to the current 
claims in the possession of the Federal government have 
been obtained, to include service medical records and VA 
treatment records.  VA has also received private treatment 
records submitted directly by the veteran's representative 
in July 1999.  The veteran has not alleged that he is 
currently in receipt of Workers' Compensation or Social 
Security Administration disability benefits.  Finally, the 
veteran was afforded multiple VA compensation examinations 
in regard to the current claims.  The March 1998, January 
2000, and August 2000 VA examiners provided 
evidence/opinion on the severity of the veteran's service-
connected disabilities.  These examinations also provided 
clinical and radiological findings regarding these 
disorders.  The examiner of January 2000 specifically 
addressed the veteran's functional limitations due to 
pain, weakness, excess fatigability, and/or incoordination 
resulting from his service-connected right shoulder 
arthritis.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The examiners of 
January and August 2000 referenced the veteran's medical 
history and the claims file was available and reviewed.  
Therefore, these examinations are fully adequate for 
providing evidence regarding the severity and effects of 
the claimed disorders.

The veteran was provided with the opportunity to request a 
hearing before the VA on the substantive appeal (VA Form 
9) he submitted in March 1999.  However, he indicated that 
he did not wish to have such a hearing.

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance 
would aid in the substantiation of the veteran's claims.  
38 U.S.C.A. 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


Increased Evaluations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, 
which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. §§ 4.1 and 4.2 (2001).  Also, 38 
C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of 
usefulness of the affected part or systems, and medical 
examiners must furnish, in addition to the etiological, 
anatomical, pathological, laboratory and prognostic data 
required for ordinary medical classification, full 
description of the effects of the disability upon the 
person's ordinary activity.  These requirements for 
evaluation of the complete medical history of the 
claimant's condition operate to protect claimants against 
adverse decisions based upon a single, incomplete, or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath, 1 Vet. App. at 
594.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As 
regards the joints, 38 C.F.R. § 4.45 notes that the 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  The 
considerations include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, 
pain on movement, swelling, deformity or atrophy of 
disuse, instability of station, disturbance of locomotion, 
and interference with sitting, standing, and weight-
bearing.  

With any form of arthritis, painful motion is an important 
factor of the rated disability and should be carefully 
noted.  The intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive 
of disability.  It is the intention to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft 
tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased.  38 C.F.R. § 4.59.

Normal range of motion in a shoulder joint is from 0 to 
180 degrees of forward extension (flexion) and abduction.  
38 C.F.R. § 4.71, Plate I.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  The evaluation of the same 
disability or manifestations under different diagnoses is 
to be avoided.  38 C.F.R. § 4.14.  Rather, the veteran's 
disability will be rated under the diagnostic code which 
allows the highest possible evaluation for the clinical 
findings shown on objective examination.  However, 
38 C.F.R. § 4.14 does not prevent separate evaluations for 
the same anatomic area under different diagnostic codes 
that evaluate different functional impairments.  See 
Estaban v. Brown, 6 Vet. App. 259 (1994).


Right Shoulder Arthritis

The veteran insists that the functional limitations 
associated with his right shoulder are the result of his 
in-service injury and not his post-service cervical spine 
injury.  He claimed that his right shoulder motion was 
limited due to pain and was forced to take high dosages of 
over-the-counter pain medication to control it.  The 
veteran asserted that the pain in his right shoulder has 
made it impossible for him to do transfers from his 
wheelchair to other seats or to brush his teeth, dress 
himself, or groom himself.  He also alleged that his right 
shoulder disability prevents him from writing, using a 
computer keyboard, and other work related activity.

The veteran's spouse submitted a letter in March 2001 in 
which she claimed the veteran was no longer able to feed 
himself, brush his teeth, wash his face or hair, shave, 
cut his nails, or empty his leg urinal.  She alleged that 
these functional limitations were due to his service-
connected right shoulder disability that resulted in the 
veteran's inability to raise his right arm away from his 
side.  The spouse asserted that she must now assist him in 
all of these tasks.

The medical evidence indicates that the veteran sustained 
a cervical spine injury in July 1965 that left him a 
quadriplegic.  Private outpatient records from the late 
1950's and early 1960's noted the veteran's complaints of 
pain and discomfort in his right shoulder during abduction 
and rotation motions.  He also complained of general 
fatigue in his right arm.  These records noted full range 
of motion in the right shoulder.

A VA compensation examination in March 1998 noted the 
veteran's complaints of chronic pain in his right 
shoulder.  He asserted that on a scale from one (no pain) 
to ten (extreme pain), his right shoulder pain was a five, 
with daily exacerbation to a level of 10.  The veteran 
alleged that his right shoulder pain interfered with his 
sleep.  It was noted by the veteran that his cervical 
spine injury had left him with markedly impaired range of 
motion in the right shoulder.  On examination, there was 
moderately severe tenderness of a diffuse nature about the 
right shoulder, particularly on top of the shoulder.  
Range of motion was 90 degrees abduction, 30 degrees 
flexion, 30 degrees extension, 0 degrees external 
rotation, and 70 degrees internal rotation.  Apparently, 
the examiner found the shoulder quite tender during range 
of motion studies.  It was also noted that there was 
moderately severe decrease in right shoulder strength due 
to the veteran's cervical spine injury.  X-rays of the 
right shoulder were noted to be unremarkable and without 
evidence of degenerative changes or impingement.  The 
diagnosis was right shoulder musculoskeletal pain.

A written statement from James K. Hoffman, M.D., dated in 
July 1999, noted that the veteran had been treated with 
injections for right shoulder bursitis and tendonitis.  
Dr. Hoffman reported that X-rays of the right shoulder had 
failed to show any evidence of arthritis.

The veteran was afforded a VA orthopedic examination in 
January 2000.  He claimed that his shoulder pain varied 
from six to eight on a scale from one to ten.  At times 
the pain would be at the level of ten.  The veteran 
indicated that he was right-handed and that his right 
shoulder pain interfered with his ability to take care of 
himself and his ability to eat, write, shave, etc.  He 
noted that he was being forced to learn to use his left 
hand for these tasks.  The examiner commented that the 
veteran was a C5 quadriplegic and this also interfered 
with the function of the right shoulder.  On examination, 
there was tenderness over the top of the anterior and 
posterior shoulder.  The examiner found the right shoulder 
range of motion to be grossly diminished at 20 degrees of 
abduction, less than five degrees of flexion and 
extension, and zero degrees external and internal 
rotation.  It was noted that all modalities of the right 
shoulder were limited due to pain.  During exacerbation of 
symptomatology, the examiner estimated that on a scale 
from one (little function) to five (full function); the 
veteran's excursion, strength, coordination, and endurance 
would be one, and his speed would be two.  The examiner 
indicated that right shoulder X-rays have revealed 
degenerative joint disease and impingement syndrome.

Another VA examination was provided to the veteran in July 
2001.  It was noted that the veteran was confined to an 
electric wheelchair.  This examiner found that the veteran 
could not perform the following tasks unassisted: dress 
and undress, keep clean and presentable, feed himself, 
bathe himself, get out of bed, walk around, attend to 
elimination needs, transfer to a wheelchair, secure or 
prepare his own food, and was not capable of protecting 
himself from hazards.  The veteran did have mobility with 
the use of an electric wheelchair and a van.  The examiner 
attributed these functional limitations do the veteran's 
quadriplegia and side effects of chemotherapy for lung 
cancer.

The veteran's right shoulder disability is rated as 40 
percent disabling effective from February 26, 1996.  This 
evaluation was made under VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.71a, Diagnostic Codes 5010 
(traumatic arthritis) and 5201 (limitation of motion of 
the arm).

An increased evaluation cannot be awarded under the 
provisions of Code 5010, as the highest evaluation awarded 
under this Code is 20 percent.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  However, Code 5010 does allow 
higher evaluations under other diagnostic criteria for 
limitation of motion due to degenerative changes in the 
affected joint.  Under Code 5201, limitation of motion in 
a major arm to 25 degrees from the side warrants an 
evaluation of 40 percent.  This is the highest rating 
allowed under Code 5201.  

In written contentions submitted directly to the Board in 
September 2002, the veteran's representative argues that 
the veteran should be awarded a 50 percent rating under 
either Code 5200 or 5202, presumably by analogy under 
38 C.F.R. § 4.20.  A higher evaluation is authorized under 
Code 5202 for impairment of the humerus due to loss of the 
head of the humerus (flail shoulder), nonunion of the 
humerus (false joint), or fibrous union of the humerus.  
However, there is no medical evidence that the veteran has 
ever suffered such impairments.  In fact, the radiological 
studies of the right shoulder have been inconsistent in 
even reporting the existence of degenerative changes to 
the joint.  

Under Code 5200, ankylosis of scapulohumeral articulation 
(the scapula and humerus move as one piece) is evaluated 
as 50 percent disabling in a major extremity when 
abduction is limited to 25 degrees from the side.  There 
is no radiological evidence that the veteran's shoulder 
joint is fixed in one position or that the scapula and 
humerus move as one piece.  However, the latest VA 
orthopedic examination found abduction limited to 20 
degrees and forward flexion to 5 degrees.  This examiner 
went on to comment that during flare-ups, excursion and 
strength would be at the lowest measured level.  The 
veteran's spouse has presented lay evidence that the 
veteran cannot move his right arm from his side, 
apparently during exacerbation of symptomatology.  Based 
on this lay and medical evidence, the Board finds that the 
veteran's right arm would be immobile, or in effect, fixed 
at his side.  It is further determined that such an 
inability to move his right arm during exacerbation of 
symptoms would be analogous to ankylosis of the right 
shoulder in an unfavorable position, and thus under 
38 C.F.R. § 4.20 warrants a 50 percent evaluation under 
Code 5200.  This is the highest evaluation allowed for a 
major extremity under Code 5200.

The Board notes that in addition to degenerative changes 
in the right shoulder joint there are diagnoses for 
bursitis/tendonitis and impingement syndrome.  Such 
muscular disorders have not been determined to be service-
connected.  However, resolving any doubt on the etiology 
of the veteran's limited right arm movement in his favor, 
the Board will find that such limitation is due to his 
service-connected degenerative changes.  See 38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 4.3 (2002).


Varicose Veins in the Right Leg

It is alleged by the veteran that his varicose veins have 
resulted in swelling and acute muscle spasm of the right 
leg.  He claimed that he suffered severe pain in his right 
leg due to his varicose veins and was forced to constantly 
wear compression stockings.  The veteran asserted that his 
varicose veins and the use of compression hosiery led to 
skin ulcers.  

A VA compensation examination of March 1998 reported the 
veteran's complaint of right varicose veins with aching 
and edema.  On examination, there were no visible varicose 
veins on the right leg.  Trace edema was noted in the 
right lower extremity with reddish discoloration of the 
skin.  The level of obvious varicosity was found to be 
minimal.  The diagnosis was very mild varicose veins of 
the right lower extremity.  

In August 2000, the veteran was afforded a VA vascular 
examination.  The veteran complained of throbbing in his 
right lower extremity for the past five years, which was 
worse at night.  He claimed to suffer with edema in the 
right leg that was partially improved with elevation.  The 
veteran also noted a small ulcer on his right fifth toe 
which had been symptomatic for the past eight months.  It 
was noted by the examiner that the veteran was a very 
difficult patient to evaluate, presumably due to his 
cervical injury and resulting quadriplegia.  On 
examination, both calves were swollen, the right more than 
the left.  Peripheral pulses were not palpable due to 3+ 
edema.  Varicose veins were not visible on the right lower 
extremity.  There was a tiny two millimeter (mm.) ulcer 
along the lateral aspect of his right foot which was 
healing.  A minimal redness of the posterior aspect of his 
right calf was consistent with early trophic changes, but 
there was no brown color, brawny edema, or eczema.  The 
examiner found that these symptoms were not completely 
relieved by elevation.  The diagnoses included a history 
of varicose veins in the right lower extremity, severe 
peripheral edema, chronic aching in the right lower 
extremity, minimal evidence of stasis pigmentation, and a 
tiny ulcer in the right lower extremity.  It was opined by 
the examiner that the veteran's peripheral edema, chronic 
aching, and ulceration were the result of his varicose 
veins.

The veteran's right leg varicose veins are currently rated 
20 percent disabling effective from February 26, 1996.  
This evaluation was made under VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.104, Diagnostic Codes 7120.  
The Board notes that, during the pendency of this appeal, 
VA issued new regulations for evaluating "diseases of the 
heart" at 38 C.F.R. § 4.104, to include varicose veins, 
effective January 12, 1998.  62 Fed.Reg. 62507 (Dec. 11, 
1997).  The Court has held that, where laws or regulations 
change after a claim has been filed or reopened and before 
administrative or judicial process has been concluded, the 
version most favorable to the veteran applies, unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to provide otherwise and the Secretary 
has done so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
see also Fischer v. West, 11 Vet. App. 121 (1998).  The RO 
notified the veteran and his representative of both the 
old and new criteria at Code 7120 in the SOC of January 
1999.  A review of the old and new rating criteria found 
at Code 7120 indicates that the criteria were 
substantively changed.

Regarding the evaluation of the veteran's varicose veins, 
the Board finds that the new rating criteria at Code 7120 
are more favorable to the veteran than the prior criteria.  
That is, based on the new criteria the veteran can 
potentially receive a total schedular evaluation, whereas 
under the old criteria the highest schedular evaluation 
was 60 percent disabling.  In addition, the new criteria 
do not require bilateral symptoms for the higher ratings.  
As discussed below, the Board finds that the veteran is 
entitled to a higher evaluation under the new Code 7120, 
an evaluation he would not be entitled to under the old 
criteria since his service-connected disorder is only 
associated with the right lower extremity.  

Under the new criteria, a 40 percent evaluation is 
warranted for symptoms of persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent evaluation is authorized when 
the evidence shows persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  A total evaluation is warranted for massive 
board-like edema with constant pain at rest.

According the latest cardiovascular examination of August 
2000, the veteran's right leg varicose veins have resulted 
in severe peripheral edema, chronic aching, minimal stasis 
pigmentation, and ulceration on the right foot.  The lay 
evidence indicates that the ulcer on the veteran's right 
foot had existed for the previous eight months.  The 
veteran has consistently claimed that he suffers with 
repeated ulcers on his right lower extremity.  Based on 
this medical and lay evidence, the Board finds that the 
veteran suffers with persistent ulceration on the right 
lower extremity.  Such symptomatology warrants an 
evaluation of 60 percent disabling under the new criteria 
at Code 7120.  A total schedular evaluation is not 
warranted for this disability.  While the examination of 
August 2000 did find constant aching in the right leg, 
there is no medical evidence of record that the veteran 
suffers with board like edema in the right lower 
extremity.  Without such edema, the criteria for a higher 
evaluation under the new Code 7120 have not been met.

As noted above, the veteran is entitled to consideration 
for staged ratings.  While he is being granted an 
increased evaluation under the new criteria at 38 C.F.R. 
§ 4.104, Code 7120, this rating can only be made effective 
from the date the new regulations came into effect.  See 
Green v. Brown, 10 Vet. App. 111, 116-119 (1997) and 38 
U.S.C.A. § 5110(g) (West 1991) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative 
issue).  Any evaluation for the veteran's right leg 
varicose veins prior to January 12, 1998 can only be based 
on evaluations under the old criteria at Code 7120.  

According to the old criteria at Code 7120, a 50 percent 
evaluation is warranted for pronounced, unilateral, 
varicose veins evidencing a severe condition with 
secondary involvement of deep circulation, with ulceration 
and pigmentation.  The Board notes that under this 
criteria involvement of deep circulation was to be 
verified by objective testing.  However, based on the 
medical findings and conclusions expressed in vascular 
examination of August 2000, the Board will resolve any 
doubt of involvement of deep circulation in the veteran's 
favor.  As VA examination has established symptoms of 
peripheral edema, chronic aching, pigmentation, and 
ulceration in the right lower extremity are the result of 
the veteran's varicose veins, and this examiner has 
apparently determined that the edema is of a severe 
nature, the Board finds that the right leg varicose veins 
warrant a 50 percent evaluation under the old criteria at 
Code 7120.  This is the highest evaluation allowed under 
Code 7120 for unilateral varicose veins, that is, varicose 
veins involving one extremity.

The Board notes that an earlier VA examination in March 
1998 did not indicate the level of severity that was 
described in August 2000.  However, as objective 
observations and opinions in August 2000 corroborate the 
veteran's and his spouse's lay evidence submitted from the 
time this appeal commenced, the Board will resolve any 
doubt on the severity of the symptomatology in the 
veteran's favor.  


Extra-schedular Evaluation

The veteran has submitted evidence that in recent years he 
earned a living by running his own business that produced 
reusable urological products.  According to documents 
received in July 2001, he was offering this business up 
for sale.  He claimed that because of the functional 
limitations imposed on him due to his service-connected 
right shoulder disability and right leg condition, he was 
being forced to quit his profitable business.  The veteran 
alleged that he could have worked another ten to twelve 
years if he had not incurred his service-connected 
disorders.  

According to 38 C.F.R. § 3.321(b)(1), in the exceptional 
case where the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm 
in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular 
schedular standards.  

It is noted that the veteran currently has severe 
disabilities associated with his right shoulder arthritis 
and right leg varicose veins.  He has accordingly been 
awarded the highest evaluations authorized under Codes 
5200 and 7120.  There is no allegation or evidence that 
the veteran's right shoulder disability or his varicose 
veins have resulted in him being hospitalized in recent 
years.  In addition, medical opinion of July 2001 has 
determined that the primary causes of his overall 
functional limitations are his quadriplegia and residuals 
of chemotherapy for lung cancer; neither condition has 
been awarded service connection.  Based on this medical 
opinion, the Board finds that the veteran's right shoulder 
disability and right leg varicose veins, while impacting 
the veteran's ability to work, have not caused a marked 
interference with his self-employment.  Thus, the level of 
interference with the veteran's industrial abilities due 
to his right shoulder disability and right leg varicose 
veins is fully contemplated in his current evaluations 
under the rating schedule.  Based on this evidence, the 
Board finds that the veteran's service-connected right 
shoulder disorder and/or right leg varicose veins does not 
present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards.  Therefore, these issues do not 
warrant referral for an extra-schedular evaluation.


Conclusion

The evidence does support higher evaluations for the 
veteran's right shoulder arthritis and right leg varicose 
veins.  These evaluations include a 50 percent rating 
under Code 5200 by analogy for virtually no motion in the 
right shoulder during symptomatic exacerbation and a 50 
percent evaluation effective prior to January 12, 1998 for 
pronounced, unilateral varicose veins in the right lower 
extremity, and a 60 percent rating effective on January 
12, 1998 for persistent edema, stasis pigmentation, and 
persistent ulceration associated with the varicose veins.  
While the appellant and his spouse are competent to report 
symptoms, a preponderance of the medical findings does not 
support higher evaluations.  The Board finds that the 
examination reports prepared by competent professionals, 
skilled in the evaluation of disabilities, are more 
probative of the degree of impairment than the lay 
statements, even if sworn.  To the extent that higher 
ratings are sought, the evidence supports the claim.  
However, the preponderance of the evidence is against any 
assertion for evaluations higher than those awarded.


ORDER

An evaluation of 50 percent disabling for right shoulder 
arthritis is granted, subject to the applicable criteria 
pertaining to the payment of veterans' benefits.

An evaluation of 50 percent disabling, effective prior to 
January 12, 1998, for varicose veins in the right leg is 
granted, subject to the applicable criteria pertaining to 
the payment of veterans' benefits.

An evaluation of 60 percent disabling, effective on 
January 12, 1998, for varicose veins in the right leg is 
granted, subject to the applicable criteria pertaining to 
the payment of veterans' benefits.


REMAND

In a letter issued to the appellant on October 4, 2001, 
the RO informed him that his claim for entitlement to a 
total disability evaluation for individual unemployability 
(TDIU) due to his service-connected disabilities had been 
denied.  His representative expressed disagreement with 
this determination in written contentions submitted 
directly to the Board on September 19, 2002.  

Based on this evidence, the Board finds that the appellant 
has submitted a timely notice of disagreement (NOD) 
regarding the issues of entitlement to TDIU.  See 
38 C.F.R. § 20.201.  This NOD was received within one year 
of the RO's determination and therefore has been timely 
submitted.  See 38 C.F.R. §§ 19.28, 19.29.  Under the 
circumstances, this issue is not yet ripe for appellate 
review and must be remanded to the RO to insure protection 
of the veteran's due process rights.  See Manlincon v. 
West, 12 Vet. App. 238 (1999). 

The Board takes this opportunity to inform the appellant 
and his representative that he must submit a timely 
substantive appeal (VA Form 9) after the issuance of a SOC 
if he wishes for the Board to conduct appellate review of 
this issue.  Without a timely substantive appeal regarding 
the above issue, the Board has no jurisdiction to review 
this claim.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

Therefore, in order to ensure that the veteran's due 
process rights, this case is REMANDED to the RO for the 
following:

The RO should issue a statement of the 
case regarding its October 2001 denial 
of entitlement to TDIU.  This SOC must 
specifically inform the appellant and 
his representative of the information, 
lay evidence, or medical evidence 
necessary to substantiate his claim.  
See 38 U.S.C. § 5103(a).  The appellant 
and representative should then be given 
the opportunity to respond thereto.  
Only if the appellant submits a timely 
substantive appeal (VA Form 9) should 
this issue be referred back to the 
Board for appellate review.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until notified by the RO.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



